TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00554-CV




                                 In re Chris and Blake Glancy




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relators Chris and Blake Glancy have filed a petition for writ of mandamus, and

in the petition, they request that the proceedings in the trial court be stayed. See Tex. R. App. P.

52.1, 52.10(a). We grant this request in part and temporarily stay the jury trial setting of

August 19, 2019, pending further order of this Court. See id. 52.10(b).

               It is ordered on August 16, 2019.



Before Justices Goodwin, Baker, and Triana